Citation Nr: 1727641	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  03-05 629A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to waiver of the recovery of the overpayment of VA nonservice-connected disability benefits in the amount of $4,299.00, to include the preliminary issue of validity of the debt. 

2.  Entitlement to waiver of the recovery of the overpayment of VA nonservice-connected disability benefits in the amount of $20,004.00. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from May 1951 to April 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2001 and February 2003 decisions by of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia; both of which denied the Veteran's request for a waiver of the recovery of the overpayments at issue. 
 
In the Board's February 2012 remand, the Board directed the AOJ to undertake substantial development with respect to both alleged debts incurred by the Veteran.  Specifically, the AOJ was directed to locate the February 2003 decision on waiver of indebtedness and accompanying statement of the case for the $20,004.00 amount.  While the current record is not clear as to whether or not the Veteran filed a timely substantive appeal for the debt of $20,004.00 because the statement of the case was not located, the Board finds that both the RO's and Board's actions would justify any reliance that the Veteran may have in considering the debt of $20,004.00 to be on appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  Therefore, the Board finds that it has jurisdiction over this claim and has updated the title page to reflect both issues. 

This claim was previously before the Board in February 2012, March 2004, September 2004, and January 2010, all at which time the appeal was remanded for further development.  The claim has now returned to the Board for further appellate action.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

While the Board sincerely regrets further delay in this long-pending appeal, further development is required before the appeal can be adjudicated on the merits to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

As stated above, in the Board's February 2012 remand, the Board directed the AOJ to undertake substantial development with respect to both alleged debts incurred by the Veteran.  Specifically, the AOJ was directed to locate the February 2003 decision on waiver of indebtedness and accompanying statement of the case for the $20,004.00 amount.  While the AOJ did locate the February 5, 2003, decision on the request for waiver of indebtedness for $20,004.00, the accompanying statement of the case was not located and no formal finding was made.  Additionally, the Board finds that the remand directives to readjudicate the Veteran's claim, to include any other issue determined to be on appeal, included the issue of entitlement to a waiver of the recovery of the overpayment of VA nonservice-connected disability benefits in the amount of $20,004.00.  The AOJ only readjudicated the issue of the $4,299.00 debt.  Accordingly, the Board finds that a remand is required to ensure that the Board's previous directives are complied with.  Stegall v. West, 11 Vet. App. 268 (1998). 

While on remand, the AOJ is also directed to obtain financial status information from the Veteran from 1998 to the present, and provide the Veteran an opportunity to submit an additional statement as to why he did not report the alleged additional income that resulted in the overpayments.  An audit of the Veteran's nonservice-connected pension account and payment history of the debts from 1997 to the present should also be undertaken. 

The Board notes that development affecting the issue of indebtedness for $20,004.00 may have an impact on the issue of indebtedness for $4,299.00.  Accordingly, the Board finds that the issue of indebtedness for $4,299.00 is inextricably intertwined with the issue of indebtedness for $20,004.00.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain the statement of the case for the Veteran's $20,004.00 debt amount.  If the document cannot be located and it is determined that further efforts in this regard would be futile, issue a formal finding of unavailability in accordance with the provisions of 38 C.F.R. § 3.159(e)(1)(2016).  Notify the Veteran as to the unavailability of this statement of the case and request that he submit any additional records with respect to the debt amount of $20,004.00 that he may have in his possession. 

2.  Contact the Veteran and ask that he provide, to the best of his ability, income and expense information for the years of 1997 to the present.  The AOJ should specifically request that the Veteran provide information regarding Social Security Administration (SSA) benefits he or his spouse may have received, and his specific expenses.  All responses should be associated with the claims folder. 

3.  The AOJ should then undertake an audit of the Veteran's nonservice-connected pension account and payment history from 1997 to the present.  The audit should reflect, on a month-by-month basis, the amount of the overpayment that was repaid by the Veteran, to include a current amount due, if any.  A copy of the audit should be associated with the claims folder and another provided to the Veteran and his representative.  

4.  Then, after conducting a thorough review of the evidence and undertaking any additional evidence deemed necessary, readjudicate the Veteran's claim for waiver of recovery of overpayment of VA nonservice-connected benefits, to include the preliminary issue of the validity of the debt, in the amount of $4,299.00, and the claim for waiver of recovery of overpayment of VA nonservice-connected benefits in the amount of $20,004.00.  If any aspect of the appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


